Title: To George Washington from James Mease, 4 November 1777
From: Mease, James
To: Washington, George



sir
Lancaster [Pa.] Nover 4th 1777

I have the honor of your Excellencies favor of 30th October & had I not waited for some of the waggons in the Clothing department coming up I should have forwarded the trunk before now. But I was fain to wait knowing it would be more safe under the Care of some one personally known to me, than with a transient conveyance. I have now ordered one of my young men to go for it & he is not to quit it untill it is delivered at head Quarters where I hope it will arrive safe. This is one of the first letters I have been able to write for these ten days past having been exceeding ill with a fever & Cold the foundation of which I brought with me hither.

Several Regmts have been furnishd with clothing at this place & I had hopes I should been able to have answered all the demands that would have been made as to coats Jackets & breeches but I confess myself entirely mistaken because I did not expect such large returns for those Articles from Regimts wh. have already been supplied this summer with a number equal to the number of men in their regimts. these I set down as provided for in those Articles & expected to have been cal’d on only for small additional supplies either as they obtained recruits or as other circumstances required.
I dont know what to think but it would seem to me from such a number of returns coming almost togather from the Virginia regmts that they had resolved to make a general draft of Clothing Yesterday returns from five of those regmts were here & some of them for an entire compleat supply of every Article for 300 Men As the Clothing in my possession at present would go but little way towards supplying the damands I concluded it best to send what was on hand to the Head Quarters where it might be distributed to the most necessitous. since that a party of about 50 Men belonging to various regmts discharged from the Hospital here have been clothed, about 100 recruits from Virginia of different Corps also have been fitted & about 40 More are now going out of the Hospital which belong to at least 15 or 20 different regiments. this was so Nearly correspondent to an equal distribution & the men ready to join the Army that I concluded it for the best to furnish these parties here although it interfer’d with my former resolution of sending What clothing there was to Camp—I do not know how it happens but it seems that every soldier who is sent to the Hospital is under the necessity of being clothed before he can join the Army notwithstanding they May have been clothed before. I have wrote in the most Urgent terms I could to Boston for a Supply of clothing to be forwarded with all possible expedition to the southern Army & have directed the Agent in the Northern department to forward the shoes & Blankets sent to that Army (contrary to the directions I had given) to be likewise sent this way which I hope will be complied with I have taken the liberty of enclosing a return of what clothing has been Issued to the Army under your Excellencies command before we quit the City also a list of sundry clothing on hand at that time wh. have since been supplied to the Army The Maryland Regmts were partly furnishd in the state wh. is the reason their supplies are so small in this return & the first & twelth with some other Virginia regmts have been supplied since the stores were removed to this place—As tis of great consequence to have the Blankets & Shoes coming from the Eastward preserved for the troops under your Excellencies command I should be glad your Excellency would be pleased to direct some suitable officer to go to Peeks

Kill in order to secure & expedite them. I would not require this if I could get a suitable person to conduct the business & if I did not think an officer could more readily obtain assistance If your Excellency thinks proper to employ any Gentleman of the Army he had best proceed immediatly to Peekskill to wh. place the things were directed. I am with the greatest respect & esteem Your Excellencis most obdt Hble servt

James Mease

